If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 13, 2022
               Plaintiff-Appellee,

v                                                                    No. 356440
                                                                     Gogebic Circuit Court
DANIEL J. SAARELA,                                                   LC No. 20-000095-FH

               Defendant-Appellant.


Before: K. F. KELLY, P.J., and BORRELLO and CAMERON, JJ.

PER CURIAM.

        Defendant Daniel J. Saarela appeals as of right his jury trial convictions of possession with
intent to deliver methamphetamine, MCL 333.7401(2)(b)(i); possession with intent to deliver less
than 50 grams of heroin, MCL 333.7401(2)(a)(iv); possession of a dangerous weapon (metallic
knuckles), MCL 750.224(1); possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b; felon in possession of a firearm (felon-in-possession), MCL 750.224f;
and operating a motor vehicle without a valid license (OWL), MCL 257.904a. Defendant was
sentenced as a fourth-offense habitual offender, MCL 769.12, to 15 to 30 years’ imprisonment for
his possession with intent to deliver methamphetamine conviction, 10 to 20 years’ imprisonment
for his possession with intent to deliver heroin conviction, 2 to 5 years’ imprisonment for his
possession of a dangerous weapon and felon-in-possession convictions, 2 years’ imprisonment for
his felony-firearm conviction,1 and 90 days’ imprisonment for his OWL conviction. We affirm.




1
 The two-year sentence for the felony-firearm conviction was ordered to be served consecutive
and prior to the sentences for the remaining convictions.



                                                -1-
                   I. BACKGROUND FACTS AND PROCEDURAL HISTORY

        This case arises from an April 21, 2020 early-morning traffic stop and search of defendant’s
vehicle. While on patrol at 2:30 a.m., Gogebic County Deputy Sheriff Cody Smith2 observed a
dark-colored SUV traveling in the opposite lane of traffic with a nonfunctioning headlight. The
SUV was outfitted with a brush guard that was “tilted forward.” About a week before the traffic
stop, Deputy Smith had received an anonymous tip that defendant would be traveling through
Gogebic County in a similar vehicle. The tipster said that defendant would have with him a large
amount of methamphetamine and that he was possibly armed. Deputy Smith opened an
investigation and found defendant’s social media account that displayed an SUV with a brush
guard installed improperly, causing it to tilt forward.

        Deputy Smith executed a traffic stop of the vehicle. During the stop, he observed a loaded
syringe on the passenger-side floorboard. He also noticed a “torch” sticking out of a black camera
bag in the backseat. On the basis of this evidence, Deputy Smith and other officers conducted a
search of defendant’s vehicle where they discovered a number of drug-related items. These
included: six bindles3 of suspected heroin, a bag of suspected methamphetamine, a
methamphetamine pipe, two “hot rails,”4 a dollar bill on top of one of the scales, a silver scoop, a
“bubble,”5 packaging material, a Pyrex container containing crumbs of partially burned suspected
methamphetamine or heroin, multiple loaded and unloaded syringes, $100 bills, $20 bills, and
prescription bottles containing marijuana. Field and laboratory tests confirmed that the substances
were methamphetamine and heroin. The officers also discovered a .22-caliber revolver and a pair
of metallic knuckles.

       Deputy Smith interviewed Destiny Caudill, defendant’s passenger, who admitted the pair
had spent the day before the stop selling methamphetamine to various individuals in and around
Gogebic County. Defendant was arrested and, in a separate interview, he admitted to possessing
the metallic knuckles, but denied knowledge of the revolver and the drug paraphernalia. Defendant
was convicted and sentenced as noted. This appeal followed.

                         II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant raises several arguments contending that defense counsel was ineffective. We
disagree with each.




2
  Deputy Smith is a member of the Gogebic Iron Area Narcotics Team (“GIANT”). GIANT is
tasked with investigating narcotic-related crimes in the Gogebic County area. Its ranks include
officers from a number of local law enforcement agencies.
3
    A bindle is a small piece of aluminum foil or cellophane containing a small amount of heroin.
4
    A hot rail is a glass tube used for cooking methamphetamine.
5
    A bubble is a type of pipe used for smoking methamphetamine.



                                                 -2-
                                   A. STANDARD OF REVIEW

        Because defendant did not raise the issue of ineffective assistance of counsel through a
motion for new trial or a Ginther6 hearing, our review is limited to mistakes apparent from the
record. People v Heft, 299 Mich App 69, 80; 829 NW2d 266 (2012). The question of ineffective
assistance of counsel is “a mixed question of fact and constitutional law.” People v LeBlanc, 465
Mich 575, 579; 640 NW2d 246 (2002). The trial court’s factual findings are reviewed for clear
error and questions of constitutional law are reviewed de novo. Id.

                                    B. LAW AND ANALYSIS

        “The defendant has the burden of establishing the factual predicate of his ineffective
assistance claim.” People v Douglas, 496 Mich 557, 592; 852 NW2d 587 (2014). To establish
the right to a new trial premised on ineffective assistance of counsel, “a defendant must show that
(1) counsel’s performance fell below an objective standard of reasonableness and (2) but for
counsel’s deficient performance, there is a reasonable probability that the outcome would have
been different.” People v Trakhtenberg, 493 Mich 38, 51; 826 NW2d 136 (2012). “ ‘A reasonable
probability is a probability sufficient to undermine confidence in the outcome.’ ” People v
Randolph, 502 Mich 1, 9; 917 NW2d 249 (2018), quoting Strickland v Washington, 466 US 668,
694; 104 S Ct 2052; 80 L Ed 2d 674 (1984). It is presumed that defense counsel was effective,
and a defendant must overcome the strong presumption that counsel’s performance was sound trial
strategy. Trakhtenberg, 493 Mich at 52.

                               1. DEPUTY SMITH’S TESTIMONY

        Defendant first argues that he was denied the effective assistance of counsel because
defense counsel did not object to what he alleges is Deputy Smith’s “expert testimony” without
first being qualified as an expert. Specifically, defendant challenges Deputy Smith’s testimony
that the weight of the drugs, the presence of drug paraphernalia such as scales, the packaging of
the drugs, and the additional packaging materials found in the vehicle were indicative of
defendant’s intent to deliver the drugs to others.

        Defendant is correct that the prosecutor did not move to qualify Deputy Smith as an expert
in the area of street-level narcotics distribution and trafficking. However, defendant does not argue
that Deputy Smith was not qualified to provide expert testimony, nor does he argue that the trial
court would not have properly qualified Deputy Smith as an expert. Indeed, citing People v Boyd,
65 Mich App 11, 14-15; 236 NW2d 744 (1975), he acknowledges that an expert can be qualified
on the basis of academic training or practical experience. Rather, defendant merely argues that
because the prosecutor did not move under MRE 7027 to qualify Deputy Smith as an expert in



6
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).
7
    MRE 702 governs the admissibility of opinion testimony from an expert witness:
               If the court determines that scientific, technical, or other specialized
         knowledge will assist the trier of fact to understand the evidence or to determine a



                                                 -3-
what constitutes possession with intent to deliver as opposed to simple possession, defense
counsel’s lack of objection to Deputy Smith’s testimony did not constitute reasonable trial strategy.

        While defense counsel could have objected to Deputy Smith’s testimony under MRE 702,
declining to raise an objection can often be considered sound trial strategy. A reviewing court
should not substitute its judgment or second-guess defense counsel’s strategy with the benefit of
hindsight. People v Unger, 278 Mich App 210, 242-243; 749 NW2d 272 (2008). Defense
counsel’s theory was that defendant was merely present and that defendant happened to be
associated with those who committed the crimes in this case. “The fact that defense counsel’s
strategy may not have worked does not constitute ineffective assistance of counsel.” People v
Stewart, 219 Mich App 38, 42; 555 NW2d 715 (1996). Defense counsel’s failure to object to
Deputy Smith’s opinion of the evidence appears in line with counsel’s trial strategy of implicating
others in the distribution scheme and does not amount to ineffective assistance of counsel.

        It is also noteworthy that defendant does not assert ineffective assistance of counsel with
respect to defense counsel’s failure to object to the testimony of Officer Josiah Hewitt, another
officer involved in the search of defendant’s vehicle. Like Deputy Smith, Officer Hewitt testified
that he could distinguish simple possession from possession with intent to deliver and that, on the
basis of what he observed—scales, packaging material, and substances wrapped in packaging
material—he would characterize this case as one involving possession with intent to deliver.
Although the officers’ testimonies were similar, defendant’s failure to assert error with respect to
Officer Hewitt’s testimony undermines his argument that defense counsel was ineffective.

                                  2. CAUDILL’S TESTIMONY

       Next, defendant argues that defense counsel was ineffective when counsel failed to raise
an objection that Caudill’s testimony was unreliable. In defendant’s view, Caudill’s testimony
was unreliable because (1) she lacked personal knowledge of any drug transactions; and
(2) Caudill “had worked out a dela [sic] in exchange for her testimony.”8

       MRE 602 states in part: “[a] witness may not testify to a matter unless evidence is
introduced sufficient to support a finding that the witness has knowledge of the matter. Evidence
to prove personal knowledge may, but need not, consist of the witness’ own testimony.”
According to defendant, Caudill lacked personal knowledge of any drug transactions by defendant,


       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the product
       of reliable principles and methods, and (3) the witness has applied the principles
       and methods reliably to the facts of the case.
8
  On appeal, defendant impermissibly asks this Court to consider testimony from Caudill’s plea
hearing in her criminal case as evidence of Caudill’s lack of credibility. This testimony was not
presented during the trial court proceedings; therefore, this evidence is an improper expansion of
the record, and we decline to consider it. See People v Powell, 235 Mich App 557, 561 n 4; 599
NW2d 499 (1999).


                                                 -4-
and any assertion by Caudill that defendant conducted a drug transaction was on the basis of
Caudill’s “assumption” that a drug transaction had occurred.

        In making this argument, defendant points to Caudill’s statements that she had received
drugs from another party and that she only assumed some of the paraphernalia belonged to
defendant. Yet, in addition to these statements, Caudill also reported defendant’s role in the drug
transactions—specifically, that defendant would “weigh[] . . . up” the methamphetamine before
each sale and Caudill would deliver it to the customer. Although Caudill’s testimony could be
construed as demonstrating some ambiguity as to the source of the drugs, it is the jury’s role to
determine “the weight of evidence or the credibility of witnesses.” People v McRunels, 237 Mich
App 168, 181; 603 NW2d 95 (1999). It is clear the jury resolved any ambiguity in favor of the
prosecution, and we decline to second-guess that decision on appeal.

       Regarding defendant’s assertion that Caudill’s credibility was damaged because she had
“worked out” a deal with the prosecutor, Caudill testified that, in exchange for her testimony, the
prosecutor would drop some of her pending charges. Although this may have undermined
Caudill’s credibility, it does not necessarily mean she lacked all credibility. Again, the jury is
tasked with assessing a witness’s credibility. Id. The fact that Caudill had an agreement with the
prosecutor does not, by itself, demonstrate that Caudill’s testimony was unreliable.

         Because defendant’s objections to Caudill’s testimony are meritless, defense counsel was
not ineffective for failing to challenge Caudill’s testimony on these bases. See People v Ericksen,
288 Mich App 192, 201; 793 NW2d 120 (2010) (“Failing to advance a meritless argument or raise
a futile objection does not constitute ineffective assistance of counsel.”).

                         3. MOTION TO SUPPRESS AND TO DISMISS

         Defendant next argues that the traffic stop was illegal because Deputy Smith did not have
reasonable suspicion to initiate the traffic stop. According to defendant, any evidence seized as a
result of this purportedly illegal stop was fruit of the poisonous tree, and therefore inadmissible in
the case against him. On this basis, defendant argues that defense counsel was ineffective for
failing to move to suppress the evidence and to dismiss the charges.9

        “[T]he Fourth Amendment protects citizens from unreasonable searches and seizures.”
People v Stevens, 460 Mich 626, 634; 597 NW2d 53 (1999); see also US Const, Am IV; Const
1963, art 1, § 11. Although an officer generally needs a warrant to search and seize, there are
several exceptions to the warrant requirement. People v Barbarich, 291 Mich App 468, 472; 807
NW2d 56 (2011). One such exception is for an investigative or Terry10 stop. Id. at 473. A routine




9
 Again, defendant’s argument is premised on evidence not presented in the trial court. On appeal,
defendant presents pictures of different dark-colored SUVs, which he contends are evidence the
vehicle he was driving on April 21, 2020, had a working headlight. This evidence is an improper
expansion of the record, and we decline to consider it. See Powell, 235 Mich App at 561 n 4.
10
     Terry v Ohio, 392 US 1; 88 S Ct 1868; 20 L Ed 2d 889 (1968).


                                                 -5-
traffic stop is a brief encounter that is similar in nature to a Terry stop. People v Campbell, 329
Mich App 185, 197; 942 NW2d 51 (2019).

        “A traffic stop is justified if the officer has an articulable and reasonable suspicion that a
vehicle or one of its occupants is subject to seizure for a violation of law,” including “a violation
of a traffic law.” People v Simmons, 316 Mich App 322, 326; 894 NW2d 86 (2016) (quotation
marks and citations omitted). The test is objective, People v Champion, 452 Mich 92, 98-99; 549
NW2d 849 (1996), and the stop is justified “even if the officer’s subjective intent for stopping the
car is based on other factors.” People v Kavanaugh, 320 Mich App 293, 299; 907 NW2d 845
(2017). “Reasonable suspicion entails something more than an inchoate or unparticularized
suspicion or ‘hunch,’ but less than the level of suspicion required for probable cause.” Champion,
452 Mich at 98. “In order to justify an investigative stop, the police must have a particularized
suspicion, based on objective observations, that the person stopped has been, is, or is about to
engage in some type of criminal activity.” People v Coscarelli, 196 Mich App 724, 727; 493
NW2d 525 (1992).

       Deputy Smith testified that he stopped defendant’s vehicle because he observed that the
vehicle had a nonfunctioning headlight. In Michigan, it is illegal to drive in the dark without
operational headlights. MCL 257.683(1); MCL 257.684(a). “A police officer on reasonable
grounds shown may stop a motor vehicle and inspect the motor vehicle, and if a defect in
equipment is found, the officer may issue the driver a citation for a violation of a provision of
sections 683 to 711.” MCL 257.683(2). An officer’s subjective opinions are irrelevant to the
question of whether police action was objectively justifiable. Whren v United States, 517 US 806,
812; 116 S Ct 1769; 135 L Ed 2d 89 (1996). Defendant’s argument that the traffic stop was illegal
lacks merit, and he was not prejudiced by defense counsel’s failure to challenge the basis of the
stop because the failure to raise a meritless argument does not amount to ineffective assistance of
counsel. Ericksen, 288 Mich App at 201.

                            III. SUFFICIENCY OF THE EVIDENCE

       Defendant next argues that the evidence was insufficient to support his convictions of
possession with intent to deliver methamphetamine, possession with intent to deliver less than 50
grams of heroin, felony-firearm, and felon-in-possession. We disagree.

                                  A. STANDARD OF REVIEW

        Challenges to the sufficiency of the evidence are reviewed de novo. People v Bailey, 310
Mich App 703, 713; 873 NW2d 855 (2015). “To determine whether the prosecutor has presented
sufficient evidence to sustain a conviction, we review the evidence in the light most favorable to
the prosecutor and determine whether a rational trier of fact could find the defendant guilty beyond
a reasonable doubt.” People v Smith-Anthony, 494 Mich 669, 676; 837 NW2d 415 (2013)
(quotation marks and citation omitted). In reviewing the sufficiency of the evidence, this Court
must draw reasonable inferences and assess witness credibility in favor of the jury verdict. People
v Nowack, 462 Mich 392, 400; 614 NW2d 78 (2000). “[C]ircumstantial evidence and reasonable
inferences arising from th[e] evidence can constitute satisfactory proof of the elements of a crime.”
People v Harverson, 291 Mich App 171, 175; 804 NW2d 757 (2010) (quotation marks and citation
omitted; alteration in original).


                                                 -6-
                                   B. LAW AND ANALYSIS

                        1. POSSESSION WITH INTENT TO DELIVER

        Defendant first challenges the sufficiency of his convictions of possession with intent to
deliver methamphetamine and possession with intent to deliver less than 50 grams of heroin. In
his view, the evidence did not demonstrate that he had the requisite intent to deliver.

         To prove a defendant possessed an illegal substance with intent to deliver, the prosecution
must demonstrate: “(1) that the recovered substance is a narcotic, (2) the weight of the substance,
(3) that the defendant was not authorized to possess the substance, and (4) that the defendant
knowingly possessed the substance intending to deliver it.” People v McGhee, 268 Mich App 600,
622; 709 NW2d 595 (2005). At issue is the fourth element—whether defendant intended to deliver
the illegal substances.

        “Just as proof of actual possession of narcotics is not necessary to prove possession, actual
delivery of narcotics is not required to prove intent to deliver.” People v Wolfe, 440 Mich 508,
524; 489 NW2d 748 (1992), amended 441 Mich 1201 (1992). “[B]ecause it can be difficult to
prove a defendant’s state of mind on issues such as knowledge and intent, minimal circumstantial
evidence will suffice to establish the defendant’s state of mind, which can be inferred from all the
evidence presented.” People v Kanaan, 278 Mich App 594, 622; 751 NW2d 57 (2008). Therefore,
intent to deliver may be inferred from circumstantial evidence, including “the quantity of narcotics
in a defendant’s possession, from the way in which those narcotics are packaged, and from other
circumstances surrounding the arrest.” Wolfe, 440 Mich at 524.

       Here, the prosecutor presented sufficient evidence for a jury to rationally infer that
defendant intended to deliver methamphetamine and heroin. Police found a bag in the backseat of
defendant’s vehicle that contained a clear plastic zipper baggie with a large amount of a white,
chalky, crystalline substance that tested positive for methamphetamine. In the bag was a tinfoil
pouch containing six smaller tinfoil bindles containing a substance that tested positive for heroin.
The bag also contained a digital scale and packaging material. Defendant had approximately
$2,000 in cash in his wallet, and $600 in his pants pocket. The quantity and nature of this evidence
was sufficient for the jury to reasonably conclude that defendant had the requisite intent to deliver
methamphetamine and heroin.

        Defendant’s other insufficiency argument is unconvincing. In addition to challenging the
physical evidence, defendant also challenges the propriety of Deputy Smith’s and Caudill’s
testimonies as insufficient to show his intent to deliver methamphetamines and heroin. Having
already determined that defendant’s objections to the witnesses’ testimonies were meritless, and
that the jurors were free to decide for themselves the witnesses’ relative credibility, we conclude
that defendant’s argument fails.

                    2. FELONY-FIREARM AND FELON-IN-POSSESSION

       Defendant also contends there was insufficient evidence to convict him of felony-firearm
and felon-in-possession. “The elements of felony-firearm are that the defendant possessed a
firearm during the commission of, or the attempt to commit, a felony.” People v Avant, 235 Mich
App 499, 505; 597 NW2d 864 (1999). And, a defendant is guilty of felon-in-possession where the


                                                -7-
evidence shows: “(1) the defendant is a felon who possessed a firearm (2) before his right to do so
was formally restored under MCL 28.424.” People v Bass, 317 Mich App 241, 267-268; 893
NW2d 140 (2016). Defendant claims there was not sufficient evidence presented showing that
defendant possessed the revolver.

        Possession of a firearm can be actual or constructive. People v Johnson, 293 Mich App
79, 83; 808 NW2d 815 (2011). “Constructive possession exists if the defendant knew that [the
contraband] was present and had the right to exercise control over it. Put differently, constructive
possession exists if the totality of the circumstances indicates a sufficient nexus between the
defendant and the contraband.” People v Williams, 268 Mich App 416, 421; 707 NW2d 624 (2005)
(quotation marks and citation omitted).

        Defendant argues that there “was no evidence presented that [defendant] could reasonably
access the weapon from where he was at in the car.” He also contends that he did not know the
revolver was in the vehicle at the time of the traffic stop. Testimony was presented that the gun
was inside the vehicle that defendant was operating at the time of the traffic stop. The loaded .22-
caliber six-shot revolver was found in a cargo pocket behind the driver’s seat of defendant’s
vehicle. Deputy Smith testified that when he asked defendant about the gun, defendant was able
to accurately describe the gun; he explained that there are numerous styles of guns, yet defendant
was able to describe the gun as “an older revolver.” According to Deputy Smith, defendant’s
description of the revolver “hit it on the head.” Deputy Smith took that to mean that defendant
knew that the gun was in the vehicle, even though defendant denied that the gun was his and said
that the gun belonged to someone else. A gun holster was found beneath the driver’s seat that was
consistent in size and shape to the revolver. Another officer testified that, in his opinion, defendant
had quick access to the gun and would have been able to reach his arm around the driver’s seat
into the pocket on the back of the driver’s seat. Additionally, Caudill testified that the day before,
while the drug deliveries were being made, defendant was sitting in the backseat of the vehicle
near where the revolver was found. Taken together, and viewed in the light most favorable to the
prosecution, the circumstantial evidence was sufficient for a jury to reasonably infer that defendant
was in constructive possession of the gun.

                                    IV. SENTENCING ISSUES

       Defendant next challenges the trial court’s scoring of offense variables (OVs) 14 and 15.
According to defendant, there was no evidence presented at trial to support the trial court’s scoring
of these variables. Defendant also argues that his sentence was not proportionate and was
unreasonable. We disagree.

                                  A. STANDARD OF REVIEW

         “We review for clear error the trial court’s factual determinations used for sentencing under
the sentencing guidelines, facts that must be supported by a preponderance of the evidence.”
People v Dickinson, 321 Mich App 1, 20-21; 909 NW2d 24 (2017). “We will hold the trial court’s
factual determinations clearly erroneous only if we are left with a definite and firm conviction that
the trial court made a mistake.” Id. at 21. This Court reviews de novo the trial court’s application
and interpretation of statutory sentencing guidelines. People v Jackson, 487 Mich 783, 789; 790
NW2d 340 (2010).


                                                 -8-
                                   B. LAW AND ANALYSIS

                                  1. OFFENSE VARIABLE 14

        OV 14 considers a defendant’s role in a crime. MCL 777.44(1). The trial court scores 10
points under OV 14 when it finds a defendant to be “a leader in a multiple offender situation.”
MCL 777.44(1)(a). This Court has defined “leader” as “ ‘a person or thing that leads’ or ‘a guiding
or directing head, as of an army or political group.’ ” People v Rhodes, 305 Mich App 85, 90; 849
NW2d 417 (2014), quoting Random House Webster’s College Dictionary (2001). We defined the
verb “lead” as, “guiding, preceding, showing the way, directing, or conducting.” Rhodes, 305
Mich App at 90. In deciding whether a defendant was a “leader” for purposes of OV 14, “a trial
court should consider whether the defendant acted first or gave directions or was otherwise a
primary causal or coordinating agent.” Dickinson, 321 Mich App at 22 (quotation marks and
citations omitted). “The entire criminal transaction should be considered when scoring this
variable.” MCL 777.44(2)(a). “The trial court may rely on reasonable inferences arising from the
record evidence to sustain the scoring of an offense variable.” People v Earl, 297 Mich App 104,
109; 822 NW2d 271 (2012), aff’d 495 Mich 33 (2014), overruled in part on other grounds in
People v White, 501 Mich 160, 164 n 2; 905 NW2d 228 (2017).

        In scoring OV 14, the trial court reasoned: “The facts are evident from this case that
[defendant] does in fact constitute a leader, as he traveled from Minnesota into this county with
drugs, packaging materials, scales, syringes, and so forth, and then went through both Gogebic and
Ontonagon Counties distributing methamphetamine.” There is no clear error in these factual
conclusions because there was testimony presented at trial that defendant indeed brought drugs
and other paraphernalia from Minnesota to distribute in the Gogebic County area. The trial court’s
conclusion that defendant was a “leader” for purposes of OV 14 was reasonable because there was
testimony that defendant coordinated a group of individuals to assist in his distribution efforts.

        On appeal, defendant argues the trial court erred in scoring OV 14 because there was
evidence that other individuals played a far greater role in the distribution scheme than defendant.
Defendant is correct that there was testimony that others coordinated some of the drug transactions.
For example, Caudill stated that she arranged for defendant to sell drugs to some people she knew.
Although there was evidence supporting defendant’s assertion that others could be considered
“leaders” in the distribution scheme, that does not necessarily diminish defendant’s leadership role.
Considering the entire criminal transaction, there was evidence that defendant directed and guided
the distribution of the drugs. Therefore, the trial court did not err in scoring OV 14 at 10 points.

                                  2. OFFENSE VARIABLE 15

       OV 15 considers “aggravated controlled substance offenses.” MCL 777.45(1). A trial
court must assess 50 points if:

              The offense involved traveling from another state or country to this state
       while in possession of any mixture containing a controlled substance classified in
       schedule 1 or 2 that is a narcotic drug or a drug described in section 7212 or 7214
       with the intent to deliver that mixture in this state. [MCL 777.45(1)(d).]




                                                -9-
Methamphetamine is described in MCL 333.7214(c)(ii).

        The trial court assessed 50 points for OV 15 because defendant “traveled from Minnesota
and stayed at a motel in Ashland and then subsequently came into Gogebic County and Ontonagon
County distributing methamphetamine.” Defendant challenges this conclusion, stating there was
no evidence showing he traveled from Minnesota to Michigan with drugs in his vehicle. During
trial, Deputy Smith testified that he had received an anonymous tip that defendant would be
traveling from Minnesota to Michigan with a large amount of methamphetamine using a dark-
colored SUV. Defendant testified that he lived in Minnesota. Defendant was driving an SUV with
Minnesota plates—and registered to defendant’s mother at an address in Minnesota—when he was
pulled over. Methamphetamine was seized during a search of the vehicle. On this record, it was
reasonable for the trial court to conclude that defendant traveled from Minnesota with
methamphetamine. To the extent defendant argues the trial court engaged in “impermissible
judicial fact[-]finding,” we note that the trial court is entitled to rely on “reasonable inferences
arising from the record evidence to sustain the scoring of an offense variable.” Earl, 297 Mich
App at 109.

                                    3. PROPORTIONALITY

        Defendant next argues that his in-guidelines sentence was not proportionate and was
unreasonable. The trial court thoroughly articulated its reasons for sentencing defendant within
the guidelines for the conviction of possession with intent to deliver methamphetamine, and a
within-guidelines sentence is presumptively proportionate. People v Powell, 278 Mich App 318,
323; 750 NW2d 607 (2008). Moreover, MCL 769.34(10) states: “[i]f a minimum sentence is
within the appropriate guidelines sentence range, the court of appeals shall affirm that sentence
and shall not remand for resentencing absent an error in scoring the sentencing guidelines or
inaccurate information relied upon in determining the defendant’s sentence.” This Court must
affirm his sentence because defendant has not identified any error in the scoring of the sentencing
guidelines or directed this Court to any inaccurate information relied upon by the trial court when
determining his sentence. See People v Schrauben, 314 Mich App 181, 196 n 1; 886 NW2d 173
(2016); see also People v Anderson, 322 Mich App 622, 635-637; 912 NW2d 607 (2018), People
v Posey, 334 Mich App 338, 357; 964 NW2d 862 (2020),11 MCL 769.34(10).




11
  Posey is pending before our Supreme Court, which ordered the parties to brief the issue “whether
the requirement in MCL 769.34(10) that the Court of Appeals affirm any sentence within the
guidelines range, absent a scoring error or reliance on inaccurate information, is consistent with
the Sixth Amendment, the due-process right to appellate review, and People v Lockridge, 498
Mich 358; 870 NW2d 502 (2015).” People v Posey, 508 Mich 940, 940; 964 NW2d 362 (2021).
However, until our Supreme Court issues a decision, this Court is bound by existing precedent,
because “a Supreme Court order granting leave to appeal does not diminish the precedential effect
of a published opinion of the Court of Appeals.” MCR 7.215(C)(2).


                                               -10-
                                        V. BRADY ISSUES

        Next, defendant argues the prosecution violated his due-process rights under Brady v
Maryland, 373 US 83; 83 S Ct 1194; 10 L Ed 2d 215 (1963), because the prosecution did not
correct Caudill’s testimony regarding the terms of her plea agreement. We disagree.

                     A. PRESERVATION AND STANDARD OF REVIEW

        Defendant incorrectly argues this issue is preserved because he alleges a constitutional
violation. Alternatively, he contends this issue is preserved because he moved this Court for
remand to the trial court for an evidentiary hearing. However, to preserve an allegation of a Brady
violation, a defendant must move the trial court for a new trial or for relief from judgment. People
v Burger, 331 Mich App 504, 516; 953 NW2d 424 (2020). Thus, this issue is unpreserved because
defendant did not move the trial court for a new trial or for relief from judgment. Id.

        In general, “[t]his Court reviews due process claims, such as allegations of a Brady
violation, de novo.” People v Dimambro, 318 Mich App 204, 212; 897 NW2d 233 (2016)
(quotation marks and citation omitted). But because defendant did not preserve this issue, our
review is for plain error affecting substantial rights. Burger, 331 Mich App at 516. “To establish
plain error, the defendant must establish that (1) an error occurred, (2) the error was ‘plain’—i.e.,
clear or obvious, and (3) the error affected substantial rights—i.e., the outcome of the lower court
proceedings was affected.” Id. (quotation marks and citation omitted). “Reversal is warranted
only when plain error resulted in the conviction of an actually innocent defendant or seriously
affected the fairness, integrity, or public reputation of judicial proceedings.” Unger, 278 Mich
App at 235.

                                    B. LAW AND ANALYSIS

        Defendant’s arguments regarding this issue are based on the transcript of the plea hearing
in Caudill’s criminal case in which the terms of her plea agreement were explained to the trial
court. According to defendant, the actual terms of Caudill’s plea agreement differ from her
testimony in this case explaining the plea agreement. In his view, the prosecutor’s failure to correct
Caudill’s testimony in this case amounts to a due-process violation under Brady. This argument
is meritless.

        As we explained above, the transcript of Caudill’s plea hearing was not evidence in this
case. Thus, defendant’s attempt to present the transcript as evidence on appeal amounts to an
improper expansion of the record, which this Court cannot consider. People v Powell, 235 Mich
App 557, 561 n 4; 599 NW2d 499 (1999). Furthermore, if defendant thought the prosecutor
committed a Brady violation when he failed to correct Caudill’s testimony, then the proper course
of action was to move the trial court for a new trial or for relief from judgment. People v Cox, 268
Mich App 440, 448; 709 NW2d 152 (2005). Indeed, it was then that defendant could have
presented evidence of the purported Brady violation to the trial court, and defendant cannot
circumvent this requirement by presenting on appeal evidence that was not admitted below.

        On the record before us, there is no plain error demonstrating defendant’s due-process
rights were violated. Caudill testified at length about her plea agreement with the prosecutor and
there is no evidence properly in front of this Court showing that this testimony amounted to a


                                                -11-
violation of defendant’s due-process rights. Indeed, defendant did not object to, or otherwise voice
his disagreement towards Caudill’s recitation of her plea agreement during the trial court
proceedings.

       Affirmed.



                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Stephen L. Borrello
                                                             /s/ Thomas C. Cameron




                                               -12-